Name: Commission Regulation (EEC) No 2864/93 of 20 October 1993 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 262/16 Official Journal of the European Communities 21 . 10. 93 COMMISSION REGULATION (EEC) No 2864/93 of 20 October 1993 on the supply of vegetable oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid re-publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 4 500 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 .(4 OJ No L 81 , 28 . 3 . 1991 , p . 108 . 21 . 10. 93 Official Journal of the European Communities No L 262/ 17 ANNEX LOTS A and B 1 . Operation Nos ('): 1523/92 (lot A) and 1524/92 (lot B) 2. Programme : 1992 3 . Recipient (2) : Egypt 4. Representative of the recipient : Ambassade de la RÃ ©publique Arabe d'Egypte, section commerciale, 522 avenue Louise, B- 1 050 Bruxelles ; (tel . (32 2)647 32 27, telex 64809 COMRAU B, fax (32 2) 646 45 09) 5. Place or country of destination (s) : Egypt 6 . Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3)(8) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIAl (b)) 8 . Total quantity : 4 000 tonnes net 9 . Number of lots : two (lot A : 2 000 tonnes ; lot B : 2 000 tonnes) 10 . Packaging and marking (6)(") : see list published in OJ No C 114, 29. 4. 1991 , p. 1 : under IIIA.2.1 , IIIA.2.3 and III .A.3 ; metal casks Markings in English 1 1 . Method of mobilization : the Community market 12. Stage of supply (l0): free at port of shipment  fob stowed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob stowed) at the port of shipment stage : lot A : 4 - 14. 12. 1993 ; lot B : 21 - 31 . 12. 1993 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 9. 11 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 23. 11 . 1993 (b) period for making the goods available (fob stowed) at the port of shipment : lot A : 1 8 - 28 . 12. 1993 ; lot B : 4 - 14. 1 . 1994 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 12 . 1993 (b) period for making the goods available (fob stowed) at the port of shipment : lot A : 1 - 11 . 1 . 1994 ; lot B : 18 - 28 . 1 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) :  No L 262/ 18 Official Journal of the European Communities 21 . 10. 93 LOT C 1 . Operation No (') : 987/93 2. Programme : 1993 3. Recipient (2) : Mozambique 4. Representative of the recipient : Banco de Mozambique, av. 25 de Setembro 1679, Maputo, PO Box 423 . Contact : Rashida Amade (tel . 423 968, fax : 429 718) 5. Place or country of destination (*) : Mozambique 6. Product to be , mobilized : refined rape seed oil 7. Characteristics and quality of the goods : (3) (9) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II IA. 1 .(a)) 8 . Total quantity : 500 tonnes net 9. Number of lots : one in two parts (C 1 : 250 tonnes ; C 2 : 250 tonnes) 10. Packaging and marking (6) Q : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA2.2, IILA.2.3 and IILA.3):  20-litre plastic drums, the 20-litre drums shall not be stacked on pallets Markings in Portuguese 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : see Annex II C 1 : Empresa Nacional de Comercio, SARL (ENACOMO), Av. Samora Machel n. 285, Maputo, PO Box 698, (tel. 43 01 71 /5, fax 42 84 84, telex 6-387 ENEXPMO) -  ENACOMO warehouse Beira : Rua Sanches Miranda. Distance port - warehouse : 4 km C 2 : Mufuia Comercial LDA, PO Box 443, Chimoio (tel. (051 ) 221 73, fax (051 ) 227 70)  Beira ware ­ house : Rua Vieira da Rogna (tel. (03) 32 60 37). Distance port - warehouse : 1 km * 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 6  19. 12. 1993 18 . Deadline for the supply : 9. 1 . 1994 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 9. 11 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 23 . 11 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 12. 1993  2. 1 . 1994 (c) deadline for the supply : 23. 1 . 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 12. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3  16. 1 . 1994 (c) deadline for the supply : 6. 2. 1994 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer !4) :  21 . 10 . 93 Official Journal of the European Communities No L 262/ 19 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from ah official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29 . 4. 1991 , p. 33. (6) Notwithstanding OJ No C 114, point IIIA3 (c) is replaced by the following : 'the words "European Community"'. Q Placed in 20-foot containers . The free holding period for containers must be at least 15 days . (8) Radiation certificate must be issued by official authorities and be legalized for following countries : Egypt. (9) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import licence :  original pro forma invoice indicating :  type of goods, quantity,  fob price,  insurance costs,  freight costs,  packing list,  health certificate,  radiation certificate,  bill of lading ( 1 /3 original). (J °) N9twithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling and stowage costs . (") By way of derogation from OJ No C 114 : 190 to 200-litre/kilo metal casks . The casks must be made of sheet of a minimum thickness of 1,0 mm for the cover, 0,9 mm for the body and 1,0 mm for the base (10 mm x 9 mm x 10 mm).